Citation Nr: 0922990	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for jungle rot.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

The Veteran's service treatment records (STRs) were 
apparently destroyed in a fire at the National Personnel 
Records Center.  In March 2006, a formal finding was made as 
to the unavailability of the Veteran's STRs and a description 
of VA's attempts to secure alternative records was made.  The 
RO requested duplicate service records from the Veteran, but 
no records were provided.  As such, VA has a heightened duty 
in rendering a decision.  See Washington v. Nicholson, 19 
Vet. App. 362, 371 (2005).


The Veteran essentially contends that he has bilateral 
hearing loss, tinnitus and jungle rot attributable to his 
period of active duty.  In his claim, the Veteran asserted 
that during his time in Guam, he contracted some sort of 
fungus in his skin, and this was likely exacerbated due to 
exposure to intense heat and humidity.  He also contends that 
he was exposed to noise while stationed with the Corps of 
Engineers as a supervisor for the water supply points.  He 
advised that these were high-pitched noises that he was 
exposed to five days a week for twenty months.  The Veteran 
alleged that he was told by in-service doctors that he had 
hearing impairment and tinnitus likely due to exposure to 
high pitched noises.  He reported that service was the only 
time period during which he was exposed to high pitched 
noises for extended periods of time.  The Veteran advised 
that the current ringing in his ears is so loud that it 
interferes with his sleep and his ability to concentrate.  
Further, he related that he has difficulty hearing others 
when they speak to him, and he must ask them to repeat 
themselves.  

In the September 2005 VCAA notice letter, VA requested that 
the Veteran submit evidence showing that his claimed 
disabilities existed since military service to the present 
time.  In a letter dated that same month, the Veteran 
indicated that he had no evidence to submit and asked that 
his claim be processed.  There are no clinical records 
reflect treatment for bilateral hearing loss, tinnitus, or 
jungle rot.  

In the Veteran's May 2009 hearing, he testified that during 
service, medical personnel removed cysts from the bottom of 
his feet and prescribed antibiotics to alleviate the soreness 
and itching on his feet.  The Veteran could not recall what 
the medical personnel called this condition.  He recalled 
cutting off the top of his combat boots due to the weather 
and the risk that his skin would start peeling off of his 
feet.  As for his claimed hearing disorder, the Veteran 
advised that he was not offered hearing protection when 
exposed to noisy areas.  The Veteran could not remember the 
onset of the ringing in his ears, but recalled that it was 
sometime after he returned from overseas.  The Veteran 
generally advised that he went to different doctors for 
treatment, but they were no longer around.  He also related 
post-service employment dealing with tractor parts, 
construction for a petroleum company, and working in building 
construction for 40 years.  The Veteran did not indicate that 
he was currently under treatment for the claimed 
disabilities.  

Upon review of the record, and in light of the Board's 
heightened duty when there are missing STRs, the Board finds 
that the evidence of record is insufficient to render a 
decision for the Veteran's service connection claims.  The 
Veteran has credibly testified that he experienced diminished 
hearing acuity, ringing in the ears, and fungus-related 
rashes and itching during, and consistently since, service.  
These are certainly problems about which the veteran is 
competent to testify.  He has also credibly and competently 
testified that he currently experiences these claimed 
disabilities.  Although there are no clinical records 
associated with the Veteran's claims file, the Board finds 
that based upon the competent testimony provided by the 
Veteran, a VA examination is warranted pursuant to 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of the Veteran's claimed bilateral 
hearing loss and tinnitus.  The Veteran's 
claims folder should be made available to 
the examiner for review.  The examiner 
should pay specific attention to the 
testimony given at the Veteran's May 2009 
hearing regarding his in-service and post-
service noise exposure.  The examiner 
should also obtain a detailed history of 
the Veteran's post-service noise exposure.  
The examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the Veteran's claimed bilateral 
hearing loss and tinnitus were caused by 
in-service noise exposure.  All opinions 
expressed must be supported by complete 
rationale.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any skin disorder related to 
the Veteran's claimed jungle rot.  The 
Veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed skin disorder 
had its origin during service.  The 
examiner should specifically address the 
conditions of service in Guam as reported 
by the Veteran.  The examiner should 
provide rationale for all opinions given.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



